DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 7/27/2020, the applicant has submitted an amendment, filed 12/28/2020, amending claims 1, 6, cancelling claims 2-3, 5, 7, 10-20, adding claims 21-26, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered, but are moot with respect to new grounds of rejections further in view of Van Der Veen et al. (US 2003/0036910), Sakaguchi et al. (US 2006/0052887) and Crockett et al. (US 2004/0148159) mandated by the latest amendments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented.
Following an overview of the latest amendments on page 5 ¶ 1, on page 5 ¶ 2 the previous 112(b) is discussed.
Due to the cancellation of claim 11, the said rejection is withdrawn.
On page 5 the 3rd ¶, the previous 101 rejection is discussed.
Due to the cancellation of claims 10 and 13 the said rejection is withdrawn.

The applicant is respectfully directed to the new office action for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-9, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the 4th limitation, it is recited: “modifying an amplitude of at least one windowed delayed filter ….”; the 5th limitation recites: “modifying a magnitude of at least one windowed delayed filter response to control a level of distortion …; the 6th limitation recites: “combining the modified windowed delayed filter responses to produce an echo audio signal”. 
It is unclear which “modified windowed delayed filter response” is being used in the 6th limitation; i.e., is it attributed to the one resulting from “modifying an amplitude th limitation, or is it attributed to “modifying a magnitude of at least one delated filter response …” in the 5th limitation. The examiner therefore interpreted the limitations 4th and 5th to correspond to the same operation.
Regarding claims 4, 6, 8-9, 21-26 as they depend on claim 1, and as they do not obviate the problem noted in their parent claim 1, they are thus rejected under similar rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 21, no teachings and/or suggestions in the original disclosure can be found to reasonably support the claim limitation. The closest teaching to this claim is specification ¶ 0075 last 6 lines: “an echo amplitude a in the range [-1,1] will only produce a range of [0,2/3] in the normalized expected autocorrelation. This example demonstrates that, for a correlated signal, it may not be possible to control the sign of the normalized autocorrelation”. Here even if one maps the claim’s “amplitude of a first windowed filter response” to the “autocorrelation”, this is teaching opposite of what is claimed, namely it is teaching it cannot “control” (modify) “sign” of “autocorrelation”. Furthermore although specification ¶ 0024 teaches “autocorrelation sidelobes sequence” are “generat[ed]”, but it neither expressly associates them with the “expected autocorrelation” of ¶ 0075 as quoted above and nor it associates them with any “filter responses”.
Regarding claim 22, as it depends on claim 21 and as it fails to obviate the problem noted in claim 21, therefore it is rejected under similar rationale. Furthermore the closest teaching to the claim limitation is specification ¶ 0076 lines 7+: “signal may be modified so that a first time interval has normalized autocorrelation of 0 and a second time interval has normalized autocorrelation of 2/3 to represent a zero, with the reverse being used to represent a one” “to encode a differential symbol”. Here even if 
Regarding claim 24 “window function is nonrectangular” does correspond to the previous claim 2. However as for the remainder of the claim, the closest teaching in the disclosure is specification ¶ 0071: “weighting function for one frequency band may be time shifted relative another frequency band to more evenly distribute the signal modification in time and reduce perceptibility”. In order to map this to the claim one has to interpret the claim’s “window function” to the specification’s “weighting function”, and “delayed filter response” to the specification’s “frequency band”. A “delayed filter response” is neither taught and nor is expected to be limited to a certain specific “frequency band”.
Regarding claim 25, the first two lines correspond to claim 4 limitation 2. However as for the remainder of the claim the only relevant teaching in the disclosure is specification ¶ 0024 last sentence: “synchronizing based on the distance between selected set of codewords”. A “synchronization” based on “distance” between “codewords” does not automatically imply “maximize[ing] their relative distance”.
Regarding claim 26, as it depends on claim 25 and as it fails to obviate the problem noted in claim 25, therefore it is rejected under similar rationale. Furthermore, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannigan et al (U.S. Patent 6,674,876), and further in view of Van Der Veen et al. (US 2003/0036910).
Regarding claim 1, Hannigan et al. do teach a method of convening information using an audio channel, the method comprising modulating an audio signal to produce a modulated signal by embedding additional information into the audio signal (Title, Abstract),
Wherein modulating the audio signal comprises:

Creating a delayed version of the filter responses (the filtered signal outputs are time-shifted (i.e., delayed relative to the timing of the audio host signal), Col. 8, Lines 17-32 and Col. 9, Lines 1.5-27);
and Combining the audio signal and the echo audio signal to produce the modulated signal (the host audio signal is then combined with the echo audio signal (i.e., the watermark) to produce the modulated watermarked audio signal. Col. 2, Line 62- Col. 3, Line 2 54-67; and- Col. 8, Lines 17-48; for example see Col. 8 lines 18+: “performing echo modulation” (an echo modulated signal obtained by) “In each of” “bands” (an audio signal band) “the encoder adds” (is combined) “a low amplitude, time frequency shifted version” (with an echo) “of the host signal”).
Hannigan et al. do not specifically disclose:
Segmenting the delayed filter response using a window function to produce windowed delayed filter responses;
Modifying an amplitude of at least one windowed delayed filter response with respect to an amplitude of at least a second windowed delayed filter response based on the additional information;
Modifying a magnitude of at least one windowed delayed filter response to control a level of distortion in the modulated signal relative to the audio signal;
Combining the modified windowed delayed filter responses to produce an echo audio signal.
Van Der Veen et al. do teach:
Segmenting the delayed filter response using a window function to produce windowed delayed filter responses (¶ 0053 sentence 3: “parameters” (additional information) “are used by the segmentation circuit” “for selecting corresponding window functions” (and window functions used) “for the segmentation of the audio signal” (on the audio signal) “The audio signal is applied to the segmentation circuit via a delay” (to produce delayed windowed segments (delayed filter responses));
Modifying an amplitude of at least one windowed delayed filter response with respect to an amplitude of at least a second windowed delayed filter response based on the additional information (based on the “window” “parameters” (additional information) according to ¶ 0053 last sentence: “The present method, on the other hand” “uses complementary window functions” (modifying amplitudes of the delayed filter responses by “window functions”), because according to ¶ 0033 last sentence “watermarks w’(n) multiplied” (amplitudes “w’(n)” are modified) “by a shifted version of reconstruction window h(n)” (by application of the window function “h(n)” which is dependent on “n” (i.e., a filter index which signifies e.g., that a given amplitude at index 
Modifying a magnitude of at least one windowed delayed filter response to control a level of distortion in the modulated signal relative to the audio signal (¶ 0053 last sentence: “The present method, on the other hand” “uses complementary window functions” (modifying at least one delayed window segment amplitude or magnitude (filter response)) “in order to minimize distortions” (to control level of distortion) “introduced during watermark embedding” (i.e. to “ensure that the signal reconstructed from the transformed signal is the same as the original signal” (to help “reconstructed” “signal” (modulated signal) have “minimized” “distortion” relative to the “original signal” (the audio signal) according to ¶ 0053 sentence before last));
Combining the modified windowed delayed filter responses to produce an echo audio signal (¶ 0053 second column lines 17+: “Finally, the watermark is added” (combining) “to the delayed” “audio signal” (delayed filter responses) “to obtain the watermarked signal” (to produce “delayed” (echoed) audio signal))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “watermark” techniques of Van Der Veen et al. into those of Hannigan et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to 

Regarding claim 6, Hannigan et al. do not specifically disclose the method of claim 1, wherein modifying the magnitude of at least one windowed delayed filter response comprises employing a psychoacoustic model to estimate a perceived distortion in the modulated signal for a particular magnitude of at least one windowed delayed filter response and reducing the magnitude until a desired target distortion is obtained. 
Van Der Veen et al. do teach the method of claim 1, wherein modifying the magnitude of at least one windowed delayed filter response comprises employing a psychoacoustic model to estimate a perceived distortion in the modulated signal for a particular magnitude of at least one windowed delayed filter response and reducing the magnitude until a desired target distortion is obtained  (¶ 0051 last 10 lines: “In order to fulfil the amplitude complementary condition” (in order to modify the amplitude magnitude) “the switching from a large window to a small window and vice versa is performed” (of windowed delayed filter responses) “It is an advantage of the adaptive window switching that it reduces perceptible distortions” (to reduce the distortions) “possible distortions are spread over a shorter period, thereby reducing their perceptibility” (until a desired distortion is obtained)).


Regartding Claim 8, Hanniigan further recites:
The additional information comprises payload data (additional information includes payload data, Col. 13, Lines 57-67).

Regarding Claim 9, Hannigan further recites:
The additional information comprises watermark data, produced by adding error detection and correction bits to the payload data (additional information includes error correction and detection coding (e.g., Reed Solomon codes). Col. 6, Lines 28-42).

Regarding claim 23, Hannigan et al. do not specifically disclose the method of claim 1, wherein the first windowed delayed filter response is near in time and frequency to a second windowed delayed filter response.
Van Der Veen et al. do teach disclose the method of claim 1, wherein the first windowed delayed filter response is near in time and frequency to a second windowed delayed filter response (¶ 0033 last sentence “watermarks w’(n) multiplied” (amplitudes of delayed filter responses “w’(n)” are modified) “by a shifted version of reconstruction window h(n)” (where the index “n” is associated with audio “sample” “segments”, which according to ¶ 0033 line 7 “segments may overlap” (i.e., the “segments” “n” (first) 
For obviousness to combine Hannigan et al. and Van Der Veen et al. see claim 1.


15. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hannigan et al in view of Van Der Veen et al. and further in view of  Hardwick et al (U.S. PG Publication: 2015/0340045).

With respect to Claim 4, Hannigan discloses the echo-based audio watermarking
procedure wherein the time-shifted audio signal is modified with additional information to produce the echo audio signal, as applied to claim 1. Hannigan does not disclose that the additional information includes a formation process involving a low autocorrelation sidelobe sequence as is set forth in claim 4. Hardwick, however, discloses: generating a low autocorrelation sidelobe sequence; selecting a set of codewords based on the value of the low autocorrelation sidelobe sequence; and further encoding the encoded information using the selected set of codewords to produce the additional information (generating a low autocorrelation sidelobe m-sequence which is used to select a set of quantized codewords which is encoded, Paragraphs 0010, 0057. 0072, 0121, and 0137).
.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannigan et al. in view of Van Der Veen et al., and further in view of Sakaguchi et al. (US 2006/0052887).
Regarding claim 21, Hannigan et al. in view of Van Der Veen et al. do not specifically disclose the method of claim 1, wherein the sign of the amplitude of the first windowed delayed filter response is modified with respect to the sign of the amplitude of a second windowed delayed filter response based on the additional information.
Sakaguchi et al. do teach the method of claim 1, wherein the sign of the amplitude of the first windowed delayed filter response is modified with respect to the sign of the amplitude of a second windowed delayed filter response based on the additional information (Fig. 11 shows the sign of amplitude between two adjacent windows (e.g. a first delayed filter response versus a second delayed filter response) is 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio watermarking technique of Sakaguchi et al. into those of Hannigan et al. in view of Van Der Veen et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further  “prevent generation of high frequency noise” in generating an audio watermark by using “the value and the slope of the boundary” “for” “amplitude” “always zero” as disclosed in Sakaguchi et al. ¶ 0197.

Regarding claim 22, Sakaguchi et al. do teach the method of claim 21, wherein a bit of additional information is encoded by a pair of windowed delayed filter responses with opposite signs and with magnitudes individually modified (¶ 0233 sentence 2: “sign for the data for generating a watermark” (e.g. for the pair of watermark amplitudes in Figs. 11, 14-16) “corresponds to the bit-value” (a bit of additional information is encoded))
To control a level of distortion in the modulated signal relative to the audio signal (¶ 0197 : “prevent generation of high frequency noise” (control a level of distortion in 
For obviousness to combine Hannigan et al. in view of Van Der Veen et al. and Sakaguchi et al. see claim 21.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannigan et al. in view of Van Der Veen et al., and further in view of Crockett et al. (US 2004/0148159).
Regarding claim 24, Hannigan et al. in view of Van Der Veen et al. do not specifically disclose the method of claim 1, wherein the window function is chosen so as to reduce perceptibility (Van Der Veen et al. ¶ 0051 sentence before last: “It is an advantage of the adaptive window switching that it reduces perceptible distortions” (window function selection to reduce perceptibility)).
Hannigan et al. in view of Van Der Veen et al. do not specifically disclose the method of claim 1, wherein the window function is nonrectangular and the window function applied to a first delayed filter response is time shifted relative to the window function applied to a second delayed filter response to more evenly distribute the signal modification in time 
Crocket et al. do teach the method of claim 1, wherein the window function is nonrectangular (¶ 0042 lines 13+: “Non-rectangular windowing is preferred for the 
and the window function applied to a first delayed filter response is time shifted relative to the window function applied to a second delayed filter response to more evenly distribute the signal modification in time 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the watermark techniques of Crocket et al. into the watermark techniques of Hannigan et al. in view of Van Der Veen et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Hannigan et al. in view of Van Der Veen et al. to prevent “produc[ing] spectral artifacts” attributed to “rectangular windowing” as disclosed in Crocket et al. ¶ 0042 lines 15-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
March 10th 2021.